            18-03945-NPO Dkt 31 Filed 12/11/18 Entered 12/11/18 15:15:34 Page 1 of 2


Form hn002npo (Rev. 10/18)
                                             UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI


IN RE:
          Thomas Ralph Burns                                                              CASE NO. 18−03945−NPO
          Hilda Collins Burns
               DEBTORS.                                                                                  CHAPTER 7


                                             NOTICE OF HEARING AND DEADLINES

      Trustmark National Bank has filed a Motion to Abandon and for Relief from the Automatic Stay (the
"Motion") (Dkt. #30) with the Court in the above−styled case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you might wish to consult
one.)

       The Court will hold an evidentiary hearing (the "Hearing") on January 7, 2019, at 01:30 PM in the Thad
Cochran United States Courthouse, Bankruptcy Courtroom 4C, 501 East Court Street, Jackson, Mississippi, to
consider and act upon the Motion.

        If you do not want the Court to grant the Motion, or if you want the Court to consider your views on the
Motion, you or your attorney must file a written response explaining your position so that the Court receives it on or
before January 2, 2019 (Response Due Date). Please note that a corporation, partnership, trust, or other business
entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Attorneys and Registered Users of the Electronic Case Filing (ECF) system should file any response using ECF.
Others should file any response at U.S. Bankruptcy Court, Thad Cochran U.S. Courthouse, 501 East Court Street,
Suite 2.300, Jackson, MS 39201. If you file a response, you or your attorney are required to attend the Hearing. The
Hearing will be electronically recorded by the Court.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the Motion. If no
response is filed, the Court may consider the Motion and enter an order granting relief before the Hearing date.


          Dated: 12/11/18                                              Danny L. Miller, Clerk of Court
                                                                       U.S. Bankruptcy Court
                                                                       501 East Court Street, Suite 2.300
                                                                       P.O. Box 2448
                                                                       Jackson, MS 39225−2448
                                                                       601−608−4600
Courtroom Deputy
601−608−4642 (use to advise of settlement)
601−608−4693
         18-03945-NPO Dkt 31 Filed 12/11/18 Entered 12/11/18 15:15:34 Page 2 of 2



Parties Noticed:

Thomas Ralph Burns, Debtor

Hilda Collins Burns, Joint Debtor

Eileen Shaffer, Esq., Counsel for the Debtors

Derek Henderson, Trustee

United States Trustee

Christopher Meredith, Esq., Counsel for Trustmark National Bank

Les Alvis, Esq.

J. Walter Newman, Esq.
